EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Cambridge Capital Acquisition Corporation (the “Company”) on Form 10-Q, for the period ended June 30, 2014, as filed with the Securities and Exchange Commission (the “Report”), the undersigned, in the capacities and on the date indicated below, hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant as of, and for, the periods presented in this Report. Date: August 13,2014 By: /s/ Benjamin Gordon Name: Benjamin Gordon Title: Chief Executive Officer, Secretary, Treasurer, and Director Date: August 13,2014 By: /s/Mitchell Gordon Name: Mitchell Gordon Title: President, Chief Financial Officer, and Director
